          Case 2:11-cv-05782-PD Document 710 Filed 04/21/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                       )
 GLENDA JOHNSON ET AL.,                                )
                                                       )
              Plaintiffs,                              )
                                                       )       Case No. 2:11-cv-05782-PD
        v.                                             )       and all related cases
                                                       )
 SMITHKLINE BEECHAM CORPORATION                        )
 ET AL.,                                               )
                                                       )
              Defendants.                              )
                                                       )

                                      ORDER OF
                            THE SPECIAL DISCOVERY MASTER

       Due to the continuation of the national and local public health crisis, the hearing in this

matter is postponed and reset for the week of June 8-12, 2020. The hearing will be held in Judge

Diamond’s Courtroom as previously announced. Participants should keep the entire week open

for the time being.



April 21, 2020                                /s/ William T. Hangley
                                              WILLIAM T. HANGLEY
                                              SPECIAL DISCOVERY MASTER
